Citation Nr: 0109588	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-03 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture of the right shoulder, right greater 
tuberosity, with x-ray evidence of post-traumatic arthritis 
(major), currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.  In May 
2000, a hearing was held before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).  

As an initial matter, it is necessary to clarify the 
procedural status of this case.  The Board concludes that a 
final rating decision was previously rendered in November 
1989 on the veteran's claim for service connection for PTSD.  
In the 1998 rating decision now on appeal, the RO addressed 
this issue as an original claim.  This issue has been 
recharacterized as shown above because there was a prior 
final decision on the claim, and because the Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of whether 
the RO failed to do so, as they did in this case.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  As discussed in more detail below, the Board 
concludes that new and material evidence has been submitted 
to reopen this claim.  


FINDINGS OF FACT

1.  In November 1989, the RO denied on the merits the 
veteran's claim for service connection for PTSD.  The veteran 
was notified of that decision in November 1989, but did not 
appeal.

2.  Some of the evidence received since 1989 in support of 
the veteran's attempt to reopen his claim for service 
connection for PTSD is new and material. 


CONCLUSIONS OF LAW

1.  The November 1989 rating decision that denied the claim 
of entitlement to service connection for post-traumatic 
stress disorder is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2000).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1989 rating decision denied service connection for 
PTSD, finding that there was no evidence that the veteran had 
this condition.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of 
an RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

In a November 1989 letter, the RO informed the veteran of the 
denial of his claim.  The veteran did not disagree with that 
determination.  Although he had previously disagreed with the 
denial of service connection for a general psychiatric 
disorder, he did not disagree with the denial concerning 
PTSD, and the September 1990 Board decision that continued 
the denial of service connection for a psychiatric disorder 
did not specifically discuss PTSD.  Although the general laws 
and regulations concerning entitlement to service connection 
for these disorders are the same, there are certain 
regulations specific to claims for PTSD.  Moreover, a claim 
for service connection for a general psychiatric disorder and 
a claim for service connection for PTSD are different claims.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim 
based on the diagnosis of a new mental disorder, in this case 
PTSD, taken alone or in combination with a prior diagnosis of 
a related mental disorder, states a new claim when the new 
disorder had not been diagnosed and considered at the time of 
the previously decided claim.)  Therefore, the Board 
concludes that a notice of disagreement was not filed with 
the November 1989 denial of the PTSD claim.  38 C.F.R. 
§§ 20.201 and 20.302(a).  Since the veteran did not timely 
appeal the November 1989 rating decision, that decision 
became final. 

In October 1997, the veteran again filed a claim for service 
connection for PTSD.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The February 1998 rating decision on appeal denied this claim 
on the merits, without considering the preliminary issue of 
whether the veteran had submitted new and material evidence 
to reopen this claim.  However, the Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  Therefore, the Board must 
decide whether the veteran will be prejudiced by its 
consideration of the issue.  Here, because the Board finds, 
for the reasons that follow, that new and material evidence 
has been submitted to reopen the veteran's previously denied 
claim for service connection for PTSD, the veteran is not 
prejudiced by this favorable decision.  

The evidence received subsequent to November 1989 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The majority of the evidence received since 1989 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Board concludes that the veteran has submitted material 
evidence.  The basis of the prior denial of this claim was 
that a diagnosis of PTSD had not been rendered.  The 
additional medical evidence shows several diagnoses of PTSD.  
Moreover, the veteran has submitted some stressor statements, 
which he had not done previously.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is first required to comply with the duty to assist. 


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder, the claim is reopened, and, to that extent 
only, the appeal is granted.

REMAND

A.  Right shoulder claim

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  However, the veteran was not provided a VA 
examination in conjunction with his claim for an increased 
rating for his service-connected right shoulder disability.  
The last VA examination was conducted more than ten years 
ago.  It is necessary to provide the veteran a VA examination 
to evaluate the current severity of his right shoulder 
condition since he has indicated that this condition has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").  

A remand of the right shoulder claim also is required for 
other development.  The veteran testified that he has 
received treatment for his right shoulder disorder from Dr. 
Phillip N. Golomb.  The RO had previously attempted to obtain 
these records in June 1997, but no response was received.  A 
single essentially indecipherable treatment record from Dr. 
Golomb was submitted by the veteran's representative in 
October 1999.  Since private treatment records are pertinent 
to the veteran's claim for an increase, additional follow-up 
efforts are required to attempt to obtain these records.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(2) provides:  "Whenever the Secretary, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim.  Such a notification shall-(A) 
identify the records the Secretary is unable to obtain; 
(B) briefly explain the efforts that the Secretary made to 
obtain these records; and (C) describe any further action to 
be taken by the Secretary with respect to the claim.")

B.  PTSD

A review of the veteran's testimony and statements, as well 
as documents in the claims file, shows that he has received 
treatment for psychiatric complaints at various VA medical 
centers since his separation from service.  Some of these 
records have been obtained, but it appears from a review of 
the claims file that many such records have not been 
obtained.  As a consequence, a remand is required to obtain 
copies of all records of treatment and hospitalization the 
veteran has received from the VA.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and they must be considered in 
deciding the veteran's claim.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-98 (to 
be codified at 38 U.S.C.A. § 5103A(c)(2)).  Therefore, the RO 
must ensure that all VA records, for treatment from 1983 to 
the present, have been obtained.  

The veteran testified in May 2000 that a number of VA 
physicians, including Doctors VanOwenburg (Von Oldenberg ?), 
Belaza, and Rawl, as well as Clinical Psychologist Gerald 
Darnell, have told him that he has PTSD as a result of his 
military service.  There is no such opinion in the medical 
records currently associated with the claims file.  Under the 
former version of 38 U.S.C. § 5103(a) that was in effect 
prior to the enactment of the VCAA, VA had a duty to inform a 
claimant of what evidence is necessary to complete an 
incomplete application for benefits in certain situations, 
and that obligation included the requirement to tell a 
claimant to submit a statement from a physician who has 
reportedly voiced an opinion that may be sufficient to well 
ground the claim.  See, e.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet.App. 240 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  This notice 
requirement also has been retained, with certain 
modifications, in new section 5103(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096 (2000).  Accordingly, a remand is required in 
order to notify the veteran that he should obtain and submit 
written statements from Doctors VanOwenburg (Von 
Oldenberg ?), Belaza, Rawl, and Darnell, all of whom 
reportedly have told him that his PTSD is related to his 
military service.  

The veteran has reported receipt of Social Security benefits 
for a psychiatric condition.  Therefore, the RO should obtain 
these records.  38 U.S.C.A. § 5106; see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2098 (to be codified at 38 U.S.C.A. § 5103A(c)(3)); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).

The veteran's stressor as currently reported, i.e., 
witnessing the aftermath of a helicopter crash during field 
maneuvers at Fort Campbell, Kentucky, in the spring of 1983, 
is not related to combat.  Therefore, the veteran's lay 
statements, standing alone, are insufficient to establish 
that the stressor occurred, and there must be credible 
supporting evidence that the stressor actually did occur.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources, such as statements 
from fellow service members or others who witnessed or knew 
of the alleged events at the time of their occurrence.  

In order to ensure that the evaluation of the claim is fully 
informed, the RO should attempt to verify the alleged 
stressor.  The veteran has provided some details for the 
alleged stressor, and the RO should also give him an 
opportunity to provide additional details and submit 
additional evidence regarding this event.  The veteran is 
advised that this information is vitally necessary to obtain 
supportive evidence of his particular stressful event, and if 
he does not provide sufficient details, an adequate search 
for verifying information may not be successful.  Based on 
the information submitted and of record, the RO then should, 
after first obtaining the veteran's service personnel 
records, contact the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for its assistance in verifying 
the reported stressor(s).  See VA ADJUDICATION AND PROCEDURE 
MANUAL, M21-1, Part III, para. 5.14(b)(4) and (5) (April 30, 
1999) (if medical evidence establishes a valid diagnosis of 
PTSD, always send an inquiry to USASCRUR in instances in 
which the only obstacle to service connection is confirmation 
of an alleged stressor; a denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by the USASCRUR).  

Finally, it is noted that a remand is required for purposes 
of conducting a VA psychiatric examination.  Despite several 
recent diagnoses of PTSD, the veteran has not been provided 
with a VA psychiatric examination since August 1989.  Due to 
the substantial amount of new favorable evidence that has 
been submitted since that time, an additional examination is 
required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete records from the VA Medical 
Centers in Montgomery, Tuskegee, and 
Battle Creek for all treatment and 
hospitalization from 1983 to the present.  

2.  The RO should make an additional 
request for the records of private 
medical treatment received by the veteran 
from Dr. Golomb.  If a negative response 
is received to this follow-up request for 
records, the RO should ensure that the 
procedures set forth new section 
5103A(b)(2) have been fully satisfied.  
See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3, 
114 Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(2) provides:  "Whenever 
the Secretary, after making such 
reasonable efforts, is unable to obtain 
all of the relevant records sought, the 
Secretary shall notify the claimant that 
the Secretary is unable to obtain records 
with respect to the claim.  Such a 
notification shall-(A) identify the 
records the Secretary is unable to 
obtain; (B) briefly explain the efforts 
that the Secretary made to obtain these 
records; and (C) describe any further 
action to be taken by the Secretary with 
respect to the claim.")

3.  The RO should contact the veteran and 
ask that he submit the names of any other 
individuals and facilities from whom or 
which he has received treatment for his 
right shoulder or for PTSD.  If records 
of such treatment have not already been 
obtained, then the RO should attempt to 
do so.  The veteran should be requested 
to complete any necessary release(s) so 
the RO can obtain these records, if any.  
On requesting records from a private 
physician, specify that actual treatment 
records, as opposed to summaries, are 
preferred if available.  

4.  The RO must notify the veteran that 
he should request and submit written 
statements from Doctors VanOwenburg (Von 
Oldenberg ?), Belaza, and Rawl, as well 
as from Clinical Psychologist Gerald 
Darnell, all of whom have reportedly told 
him, as related by the veteran at the May 
2000 Travel Board hearing, that his PTSD 
is related to his military service.  

5.  The RO should ask the veteran to 
submit a comprehensive statement 
regarding his alleged stressor(s).  He 
should provide as many details as 
possible of the claimed stressor(s) such 
as dates, places, detailed descriptions 
of the events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the veteran that he is 
free to submit any evidence supporting 
his alleged stressor(s), such as 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  Allow him an appropriate 
period of time within which to obtain and 
submit this evidence.

6.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC).  

7.  The RO should then contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for its 
assistance in verifying any reported 
stressor(s).  In addition to any other 
stressors reported by the veteran, the 
USASCRUR specifically should be asked to 
verify whether a helicopter crash 
involving fatalities or injuries occurred 
at Fort Campbell, Kentucky, in the spring 
of 1983 (i.e., March to May, and possibly 
in April), for any unit assigned to the 
17th 2nd Cavalry, 101st Airborne Division 
(see the veteran's service personnel 
records to be obtained from the NPRC for 
further pertinent information), or for a 
different unit that was being observed by 
the veteran's unit.  

8.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  

9.  Schedule the veteran for a VA 
examination to evaluate his right 
shoulder disorder.  The examiner should 
be provided an opportunity to review the 
claims folder (or copies of pertinent 
medical records contained therein), and 
it should be indicated in the examination 
report that either the claims folder or 
pertinent medical records were reviewed.  
All tests or studies deemed necessary by 
the examiner should be conducted to 
ascertain the severity of the veteran's 
service-connected right shoulder 
disorder.  The examination should include 
range of motion testing, and all ranges 
of motion should be reported in degrees.

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right shoulder.  The 
examiner should discuss whether there is 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups or when the 
right shoulder is used repeatedly; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  If 
there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected right shoulder disability has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

10.  The veteran also should be scheduled 
for a VA psychiatric examination.  The 
examiner should be provided an 
opportunity to review the claims folder 
(or copies of pertinent medical records 
contained therein), and it should be 
indicated in the examination report that 
either the claims folder or pertinent 
medical records were reviewed.  All tests 
or studies deemed necessary by the 
examiner should be conducted.  In the 
examination report, the examiner is asked 
to provide a response to the following 
question:  Does the veteran meet the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD and, if so, is there a 
link between the current symptoms and the 
inservice stressor(s) identified by the 
examiner to support this diagnosis.  

11.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested examinations are in 
compliance with the directives of this 
REMAND.  If any opinion/report is 
deficient in any manner or fails to 
include adequate responses to the 
specific questions presented, it must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

12.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.

13.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App 128 (1997).  In readjudicating 
the claim for an increased rating for the 
right shoulder disability, the RO should 
address and consider whether the veteran 
is entitled to a separate rating for the 
post-traumatic arthritis.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998).  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

 



